DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/413,590 filed on 5/15/2019. Claims 1-20 were previously pending. Claims 1, 12, 17, and 18 were amended in the reply filed on 4/30/2021.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant argues that claim 1 does not recite an abstract idea because its processes cannot be practically performed in the human mind. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. Examiner maintains that the processes performed in claim 1 can be practically performed by the human mind using pen and paper. MPEP § 2106.04(a)(2)(III)(A) cites the following, which Examiner argues is analogous to the mental processes being performed by claim 1: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind
Regarding Applicant’s argument starting on page 12 regarding claims 1-20: Applicant further argues that claim 1 as a whole integrates the recited judicial exception into a practical application. These arguments have been fully considered, but have not been found persuasive. The improvement in the functioning of a computer required in order for it to be considered integrated into a practical application must be specific, and an alleged improvement to a data analysis process applied to a generic computer environment does not qualify as an improvement of the computers themselves. (See the following analogous example that the courts have indicated may not be sufficient to show an improvement in computer-functionality provided in MPEP § 2106.05(a)(I): Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);)
Regarding Applicant’s argument starting on page 13 regarding claims 1-20: Applicant further argues that the combination of features of claim 1 as a whole amount to “significantly more” than the abstract idea, and that the claims include improvements to another technology or technical field. These arguments have been fully considered, but have not been found persuasive. Firstly, Applicant argues that the claims include improvements to another technology or technical field. The improvement to another technology or technical field cannot be merely the use of a tool to perform an existing process.  (See the following analogous example that the courts have indicated may not be sufficient to show an improvement in computer-functionality provided in MPEP § 2106.05(a)(I): Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;).
Regarding Applicant’s argument starting on page 16 regarding claims 1-20: Applicant further argues that the claimed solution is not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks. These arguments have been fully 
Regarding Applicant’s argument starting on page 16 regarding claims 1-20: Applicant further argues that the claims add a specific limitation beyond what is well-understood, routine, and conventional. These arguments have been fully considered, but have not been found persuasive. Even if, arguendo, claim 1 was not merely an abstract idea “applied” to a generic computer environment, the processes of claim 1 are still merely conventional techniques for gathering, analyzing and displaying data.
Regarding Applicant’s argument starting on page 19 regarding claim 1: Applicant argues that claim 1 is not taught by the cited prior art under USC § 103. These arguments have been fully considered, but have not been found persuasive. Examiner argues that as currently written (claim set filed 4/30/2021), a company is broad enough to be the hotel or a company which manages hotel data as well as owns the hotel, and does not have to be interpreted to mean a separate server/data management company. As discussed during the telephone interview on 9/3/2021, arguendo, Examiner’s broadest reasonable interpretation of a company may continue to be broad enough to maintain the rejection even after the proposed amendments of 9/3/2021, but proper examination of the claims requires further consideration. For the reasons stated above, Examiner maintains that claim 1 is taught by the cited prior art under USC § 103.
Regarding Applicant’s arguments starting on page 29 regarding claims 2-20: Applicant argues that claims 2-20 are allowable for the same reasons that Applicant argues claim 1 is allowable. These arguments have been fully considered, but have not been found persuasive for the same reasons that Examiner maintains claim 1 is rejected under USC § 103 cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628